EXHIBIT 10.1
 
AGREEMENT
 
THIS AGREEMENT (the “Agreement”) made this 27th day of June, 2013 by and among,
Explore Anywhere Holding Corp., a Nevada corporation, with offices located at 1
Tara Boulevard, Suite 200, Nashua, NH 03062 (“Explore Anywhere Holding Corp.”)
and Sponsor Me, Inc. a Florida corporation, with offices located at
_________________________, (“SPONSOR ME” or “the Company”) on behalf of its
shareholders, both parties hereinafter referred to as the “Parties.”
 
BACKGROUND
 
A. The Boards of Directors of Explore Anywhere Holding Corp. and SPONSOR ME have
determined that an acquisition of 100% of the outstanding shares in SPONSOR ME
by Explore Anywhere Holding Corp. through a share exchange upon the terms and
subject to the conditions set forth in this Agreement, would be fair and in the
best interests of Explore Anywhere Holding Corp. and SPONSOR ME’s shareholders,
and the Boards of Directors of Explore Anywhere Holding Corp. and SPONSOR ME
have approved such Exchange, pursuant to which all of the right, title and
interest in and to at least 80% of the ownership interest in SPONSOR ME (the
“Ownership Interest”) will be exchanged for the right to receive up to
61,204,667 shares of common stock of Explore Anywhere Holding Corp. (the
“Exchange Shares”).  This transaction is conditional upon the approval of the
shareholders of Explore Anywhere Holding Corp.
 
B. Explore Anywhere Holding Corp. and SPONSOR ME desire to make certain
representations, warranties, covenants and agreements in connection with the
Exchange and also to prescribe various conditions to the Exchange.
 
C. For federal income tax purposes, the Parties intend that the Exchange shall
qualify as reorganization under the provisions of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the Parties agree as follows:
 
ARTICLE I
THE EXCHANGE
 
1.01 Exchange.Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the Nevada Revised Statutes (“Nevada
Statutes”), at the Closing (as hereinafter defined), the Parties shall do the
following:
 
(a) The shareholders of SPONSOR ME will sell, convey, assign, and transfer the
Ownership Interest to Explore Anywhere Holding Corp. by delivering to Explore
Anywhere Holding Corp. executed and transferable share certificates.  The
Ownership Interest transferred to Explore Anywhere Holding Corp. at the Closing
shall constitute 100% of all issued and outstanding ownership interest in the
Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) As consideration for its acquisition of the Ownership Interest, Explore
Anywhere Holding Corp. shall issue the Exchange Shares to SPONSOR ME by
delivering a share certificate to SPONSOR ME evidencing the Exchange Shares (the
“Exchange Shares Certificate”).
 
(c) For federal income tax purposes, the Exchange is intended to constitute a
“reorganization” within the meaning of Section 368 of the Code, and the Parties
shall report the transactions contemplated by the this Agreement consistent with
such intent and shall take no position in any Tax filing or legal proceeding
inconsistent therewith. The Parties to this Agreement hereby adopt this
Agreement as a “Plan of Reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations. None of
Explore Anywhere Holding Corp. or SPONSOR ME has taken or failed to take, and
after the Effective Time (as defined below), Explore Anywhere Holding Corp.
shall not take or fail to take, any action which reasonably could be expected to
cause the Exchange to fail to qualify as a “reorganization” within the meaning
of Section 368(a) of the Code.  
 
1.02 Effect of the Exchange. The Exchange shall have the effects set forth in
the applicable provisions of the Nevada Statutes.
 
1.03 Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to Article
VI and subject to the satisfaction or waiver of the conditions set forth in
Article V, the closing of the Exchange (the “Closing”) will take place at 10:00
a.m. U.S. Pacific Standard Time on August 1, 2013 or earlier upon the business
day after satisfaction of the conditions set forth in Article V (or as soon as
practicable thereafter following satisfaction or waiver of the conditions set
forth in Article V) (the “Closing Date”), at the offices of Harold P. Gewerter,
Esq., 5536 S. Ft. Apache #102, Las Vegas, NV 89148, unless another date, time or
place is agreed to in writing by the Parties hereto.
 
1.04 Effective Time of Exchange.  As soon as practicable following the
satisfaction or waiver of the conditions set forth in Article V, the Parties
shall make all filings or recordings required under Nevada Statutes.  The
Exchange shall become effective at such time as is permissible in accordance
with Nevada Statutes (the time the Exchange becomes effective being the
“Effective Time”).  Explore Anywhere Holding Corp. and the Company shall use
reasonable efforts to have the Closing Date and the Effective Time to be the
same day.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
2.01 Representations and Warranties of the Company.  Except as set forth in the
disclosure schedule delivered by the SPONSOR ME to Explore Anywhere Holding
Corp. at the time of execution of this Agreement (the “Company Disclosure
Schedule”), the Company represents and warrants to Explore Anywhere Holding
Corp. as follows:
 
(a) Organization, Standing and Power.  The Company is duly organized, validly
existing and in good standing under the laws of the State of Nevada and has the
requisite power and authority and all government licenses, authorizations,
permits, consents and approvals required to own, lease and operate its
properties and carry on its business as now being conducted.  The Company is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect (as
defined in Section 8.02).
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Subsidiaries.  The Company does not own directly or indirectly, any equity
or other ownership interest in any company, corporation, partnership, joint
venture or otherwise.
 
(c) Ownership Interest.  The Ownership Interest represents 100% of the issued
and outstanding shares of the Company.  There are no outstanding bonds,
debentures, notes or other indebtedness or other securities of the
Company.  There are no rights, commitments, agreements, arrangements or
undertakings of any kind to which the Company is a party or by which it is bound
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional ownership interests of the Company or obligating
the Company to issue, grant, extend or enter into any such right, commitment,
agreement, arrangement or undertaking.  There are no outstanding contractual
obligations, commitments, understandings or arrangements of the Company to
repurchase, redeem or otherwise acquire or make any payment in respect of the
ownership interests of the Company.
 
(d) Authority; Noncontravention.  The Company has all requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement.  The execution and delivery of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby have been (or at Closing will have been) duly authorized by all necessary
action on the part of the Company.  This Agreement has been duly executed and
when delivered by the Company shall constitute a valid and binding obligation of
the Company, enforceable against the Company and the selling shareholders, as
applicable, in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of
equity.  The execution and delivery of this Agreement do not, and the
consummation of the transactions contemplated by this Agreement and compliance
with the provisions hereof will not, conflict with, or result in any breach or
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
or “put” right with respect to any obligation or to a loss of a material benefit
under, or result in the creation of any lien upon any of the properties or
assets of the Company under, (i) the Company’s articles of incorporation or
bylaws, if any, (ii) any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise
or license applicable to the Company, its properties or assets, or (iii) subject
to the governmental filings and other matters referred to in the following
sentence, any judgment, order, decree, statute, law, ordinance, rule, regulation
or arbitration award applicable to the Company, its properties or assets, other
than, in the case of clauses (ii) and (iii), any such conflicts, breaches,
violations, defaults, rights, losses or liens that individually or in the
aggregate could not have a material adverse effect with respect to the Company
or could not prevent, hinder or materially delay the ability of the Company to
consummate the transactions contemplated by this Agreement.
 
(e) Governmental Authorization.  No consent, approval, order or authorization
of, or registration, declaration or filing with, or notice to, any United States
court, administrative agency or commission, or other federal, state or local
government or other governmental authority, agency, domestic or foreign (a
“Governmental Entity”), is required by or with respect to the Company in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the transactions contemplated hereby, except,
with respect to this Agreement, any filings under the Securities Act of 1933, as
amended (the “Securities Act”) or Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder (the “Exchange Act”).
 
 
3

--------------------------------------------------------------------------------

 
 
(f) Financial Statements.
 
(i) Explore Anywhere Holding Corp. has received a copy of the unaudited
consolidated financial statements of the Company (collectively, the “Company
Financial Statements”).  The Company Financial Statements fairly present the
financial condition of the Company at the dates indicated and its results of
operations and cash flows for the periods then ended and, except as indicated
therein, reflect all claims against, debts and liabilities of the Company, fixed
or contingent, and of whatever nature.
 
(ii) Since the date of the balance sheet (the “Company Balance Sheet Date”),
there has been no material adverse change in the assets or liabilities, or in
the business or condition, financial or otherwise, or in the results of
operations or prospects, of the Company, whether as a result of any legislative
or regulatory change, revocation of any license or rights to do business, fire,
explosion, accident, casualty, labor trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise and no material adverse
change in the assets or liabilities, or in the business or condition, financial
or otherwise, or in the results of operation or prospects, of the Company except
in the ordinary course of business.
 
(iii) Since the Company Balance Sheet Date, the Company has not suffered any
damage, destruction or loss of physical property (whether or not covered by
insurance) affecting its condition (financial or otherwise) or operations
(present or prospective), nor has the Company, except as disclosed in writing to
Explore Anywhere Holding Corp., issued, sold or otherwise disposed of, or agreed
to issue, sell or otherwise dispose of, any shares or any other security of the
Company and has not granted or agreed to grant any other right to subscribe for
or to purchase any shares or any other security of the Company or has incurred
or agreed to incur any indebtedness for borrowed money.
 
(g) Absence of Certain Changes or Events.  Except as set forth on Schedule
2.01(g), since the Company Balance Sheet Date, the Company has conducted its
business only in the ordinary course consistent with past practice, and there is
not and has not been any:
 
(i) material adverse change with respect to the Company;
 
(ii) event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 3.01 without prior consent
of Explore Anywhere Holding Corp.;
 
(iii) condition, event or occurrence which could reasonably be expected to
prevent, hinder or materially delay the ability of the Company to consummate the
transactions contemplated by this Agreement;
 
(iv) incurrence, assumption or guarantee by the Company of any indebtedness for
borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices or as disclosed to Explore Anywhere Holding Corp.
in writing;
 
(v) creation or other incurrence by the Company of any lien on any asset other
than in the ordinary course consistent with past practices;
 
(vi) transaction or commitment made, or any contract or agreement entered into,
by the Company relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by the Company of any contract
or other right, in either case, material to the Company, other than transactions
and commitments in the ordinary course consistent with past practices and those
contemplated by this Agreement;
 
(vii) labor dispute, other than routine, individual grievances, or, to the
knowledge of the Company, any activity or proceeding by a labor union or
representative thereof to organize any employees of the Company or any lockouts,
strikes, slowdowns, work stoppages or threats by or with respect to such
employees;
 
(viii) payment, prepayment or discharge of liability other than in the ordinary
course of business or any failure to pay any liability when due;
 
(ix) write-offs or write-downs of any assets of the Company;
 
(x) creation, termination or amendment of, or waiver of any right under, any
material contract of the Company;
 
(xi) damage, destruction or loss having, or reasonably expected to have, a
material adverse effect on the Company;
 
(xii) other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a material adverse effect or give
rise to a material adverse change with respect to the Company; or
 
(xiii) agreement or commitment to do any of the foregoing.
 
 
4

--------------------------------------------------------------------------------

 
 
(h) Certain Fees.  Except as set forth on Schedule 2.01(h), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person with respect to the transactions contemplated by
this Agreement.
 
(i) Litigation; Labor Matters; Compliance with Laws.
 
(i) There is no suit, action or proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to the Company or prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against the Company having, or
which, insofar as reasonably could be foreseen by the Company, in the future
could have, any such effect.
 
(ii) The Company is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Company.
 
(iii) The conduct of the business of the Company complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.
 
(j) Benefit Plans.  The Company is not a party to any Benefit Plan under which
the Company currently has an obligation to provide benefits to any current or
former employee, officer or director of the Company.  As used herein, “Benefit
Plan” shall mean any employee benefit plan, program, or arrangement of any kind,
including any defined benefit or defined contribution plan, ownership plan with
respect to any shares, executive compensation program or arrangement, bonus
plan, incentive compensation plan or arrangement, profit sharing plan or
arrangement, deferred compensation plan, agreement or arrangement, supplemental
retirement plan or arrangement, vacation pay, sickness, disability, or death
benefit plan (whether provided through insurance, on a funded or unfunded basis,
or otherwise), medical or life insurance plan providing benefits to employees,
retirees, or former employees or any of their dependents, survivors, or
beneficiaries, severance pay, termination, salary continuation, or employee
assistance plan.
 
(k) Tax Returns and Tax Payments.
 
(i) The Company has timely filed with the appropriate taxing authorities all Tax
Returns required to be filed by it (taking into account all applicable
extensions).  All such Tax Returns are true, correct and complete in all
respects.  All Taxes due and owing by the Company has been paid (whether or not
shown on any Tax Return and whether or not any Tax Return was required).  The
Company is not currently the beneficiary of any extension of time within which
to file any Tax Return or pay any Tax.  No claim has ever been made in writing
or otherwise addressed to the Company by a taxing authority in a jurisdiction
where the Company does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction.  The unpaid Taxes of the Company did not, as of
the Company Balance Sheet Date, exceed the reserve for Tax liability (excluding
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the financial statements (rather
than in any notes thereto).  Since the Company Balance Sheet Date, neither the
Company nor any of its subsidiaries has incurred any liability for Taxes outside
the ordinary course of business consistent with past custom and practice.  As of
the Closing Date, the unpaid Taxes of the Company and its subsidiaries will not
exceed the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the books and records of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) No material claim for unpaid Taxes has been made or become a lien against
the property of the Company or is being asserted against the Company, no audit
of any Tax Return of the Company is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by the Company and is currently in effect.  The Company has withheld and
paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party.
 
(iii) As used herein, “Taxes” shall mean all taxes of any kind, including,
without limitation, those on or measured by or referred to as income, gross
receipts, sales, use, ad valorem, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium value added,
property or windfall profits taxes, customs, duties or similar fees, assessments
or charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign.  As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.
 
(l) Environmental Matters.  The Company is in compliance with all Environmental
Laws in all material respects.  The Company has not received any written notice
regarding any violation of any Environmental Laws, including any investigatory,
remedial or corrective obligations.  The Company holds all permits and
authorizations required under applicable Environmental Laws, unless the failure
to hold such permits and authorizations would not have a material adverse effect
on the Company. The Company is in compliance with all terms, conditions and
provisions of all such permits and authorizations in all material respects.  No
releases of Hazardous Materials have occurred at, from, in, to, on or under any
real property currently or formerly owned, operated or leased by the Company or
any predecessor thereof and no Hazardous Materials are present in, on, about or
migrating to or from any such property which could result in any liability to
the Company.  The Company has not transported or arranged for the treatment,
storage, handling, disposal, or transportation of any Hazardous Material to any
off-site location which could result in any liability to the Company.  The
Company has no liability, absolute or contingent, under any Environmental Law
that if enforced or collected would have a material adverse effect on the
Company.  There are no past, pending or threatened claims under Environmental
Laws against the Company and Company is not aware of any facts or circumstances
that could reasonably be expected to result in a liability or claim against the
Company pursuant to Environmental Laws.  “Environmental Laws” means all
applicable foreign, federal, state and local statutes, rules, regulations,
ordinances, orders, decrees and common law relating in any manner to
contamination, pollution or protection of human health or the environment, and
similar state laws.  “Hazardous Material” means any toxic, radioactive,
corrosive or otherwise hazardous substance, including petroleum, its
derivatives, by-products and other hydrocarbons, or any substance having any
constituent elements displaying any of the foregoing characteristics, which in
any event is regulated under any Environmental Law.
 
 
6

--------------------------------------------------------------------------------

 
 
(m) Material Contract Defaults.  The Company is not, or has not received any
notice or has any knowledge that any other party is, in default in any respect
under any Material Contract; and there has not occurred any event that with the
lapse of time or the giving of notice or both would constitute such a material
default.  For purposes of this Agreement, a “Material Contract” means any
contract, agreement or commitment that is effective as of the Closing Date to
which the Company is a party (i) with expected receipts or expenditures in
excess of $50,000, (ii) requiring the Company to indemnify any person, (iii)
granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $50,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by the Company in such a manner
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from the Company or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.
 
(n) Accounts Receivable.  All of the accounts receivable of the Company that are
reflected on the Company Financial Statements or the accounting records of the
Company as of the Closing (collectively, the “Accounts Receivable”) represent or
will represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business and are not subject to any
defenses, counterclaims, or rights of set off other than those arising in the
ordinary course of business and for which adequate reserves have been
established.  The Accounts Receivable are fully collectible to the extent not
reserved for on the balance sheet on which they are shown.
 
(o) Properties.  The Company has valid land use rights for all real property
that is material to its business and good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by the Company or acquired after the date thereof which are,
individually or in the aggregate, material to the Company’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens, encumbrances, claims,
security interest, options and restrictions of any nature whatsoever.  Any real
property and facilities held under lease by the Company is held by it under
valid, subsisting and enforceable leases of which the Company is in compliance,
except as could not, individually or in the aggregate, have or reasonably be
expected to result in a material adverse effect.
 
(p) Intellectual Property.
 
(i) As used in this Agreement, the term “Trademarks” means trademarks, service
marks, trade names, internet domain names, designs, slogans, and general
intangibles of like nature; the term “Trade Secrets” means technology; trade
secrets and other confidential information, know-how, proprietary processes,
formulae, algorithms, models, and methodologies; the term “Intellectual
Property” means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term “Company License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available for less than $25,000), and any written settlements
relating to any Intellectual Property, to which the Company is a party or
otherwise bound; and the term “Software” means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) The Company owns or has valid rights to use the Trademarks, trade names,
domain names, copyrights, patents, logos, licenses and computer software
programs (including, without limitation, the source codes thereto) that are
necessary for the conduct of its respective businesses as now being
conducted.  To the knowledge of the Company, none of the Company’s Intellectual
Property or Company License Agreements infringe upon the rights of any third
party that may give rise to a cause of action or claim against the Company or
its successors.
 
(q) Undisclosed Liabilities.  The Company has no liabilities or obligations of
any nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Company Financial Statements
incurred in the ordinary course of business or such liabilities or obligations
disclosed in Schedule 2.01(g).
 
(r) Full Disclosure.  All of the representations and warranties made by the
Company in this Agreement, and all statements set forth in the certificates
delivered by the Company at the Closing pursuant to this Agreement, are true,
correct and complete in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading.  The copies of all
documents furnished by the Company pursuant to the terms of this Agreement are
complete and accurate copies of the original documents.  The schedules,
certificates, and any and all other statements and information, whether
furnished in written or electronic form, to Explore Anywhere Holding Corp. or
its representatives by or on behalf of any of the Company or its affiliates in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.
 
2.02 Representations and Warranties of Explore Anywhere Holding Corp.  Except as
set forth in the disclosure schedule delivered by Explore Anywhere Holding Corp.
to the Company at the time of execution of this Agreement (the “Explore Anywhere
Holding Corp. Disclosure Schedule”), Explore Anywhere Holding Corp. represents
and warrants to the Company as follows:
 
(a) Organization, Standing and Corporate Power.  Explore Anywhere Holding Corp.
is duly organized, validly existing and in good standing under the laws of the
State of Nevada and has the requisite corporate power and authority and all
government licenses, authorizations, permits, consents and approvals required to
own, lease and operate its properties and carry on its business as now being
conducted.  Explore Anywhere Holding Corp. is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
or licensing necessary, other than in such jurisdictions where the failure to be
so qualified or licensed (individually or in the aggregate) would not have a
material adverse effect with respect to Explore Anywhere Holding Corp..
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Subsidiaries.  Explore Anywhere Holding Corp. does not own directly or
indirectly, any equity or other ownership interest in any company, corporation,
partnership, joint venture or otherwise.
 
(c) Capital Structure of Explore Anywhere Holding Corp..  As of the date of this
Agreement, the authorized capital stock of Explore Anywhere Holding Corp.
consists of 75,000,000 shares of Explore Anywhere Holding Corp. Common Stock,
$0.001 par value, of which 8,000,000 shares of Explore Anywhere Holding Corp.
Common Stock are issued and outstanding.   There are no other shares of Explore
Anywhere Holding Corp. stock issuable upon the exercise of outstanding warrants,
convertible notes, options and otherwise.  Except as set forth above, no shares
of capital stock or other equity securities of Explore Anywhere Holding Corp.
are issued, reserved for issuance or outstanding.  All shares which may be
issued pursuant to this Agreement will be, when issued, duly authorized, validly
issued, fully paid and nonassessable, not subject to preemptive rights, and
issued in compliance with all applicable state and federal laws concerning the
issuance of securities.
 
(d) Corporate Authority; Noncontravention.  Explore Anywhere Holding Corp. has
all requisite corporate and other power and authority to enter into this
Agreement and to consummate the transactions contemplated by this
Agreement.  The execution and delivery of this Agreement by Explore Anywhere
Holding Corp. and the consummation by Explore Anywhere Holding Corp. of the
transactions contemplated hereby have been (or at Closing will have been) duly
authorized by all necessary corporate action on the part of Explore Anywhere
Holding Corp..  This Agreement has been duly executed and when delivered by
Explore Anywhere Holding Corp. shall constitute a valid and binding obligation
of Explore Anywhere Holding Corp., enforceable against Explore Anywhere Holding
Corp. in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.  The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of Explore Anywhere Holding Corp.
under, (i) its articles of incorporation, bylaws, or other charter documents of
Explore Anywhere Holding Corp. (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise or license applicable to Explore Anywhere Holding Corp., its
properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to
Explore Anywhere Holding Corp., its properties or assets, other than, in the
case of clauses (ii) and (iii), any such conflicts, breaches, violations,
defaults, rights, losses or liens that individually or in the aggregate could
not have a material adverse effect with respect to Explore Anywhere Holding
Corp. or could not prevent, hinder or materially delay the ability of Explore
Anywhere Holding Corp. to consummate the transactions contemplated by this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(e) Government Authorization.  No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any Governmental
Entity, is required by or with respect to Explore Anywhere Holding Corp. in
connection with the execution and delivery of this Agreement by Explore Anywhere
Holding Corp., or the consummation by Explore Anywhere Holding Corp. of the
transactions contemplated hereby, except, with respect to this Agreement, any
filings under the Nevada Statutes, the Securities Act or the Exchange Act.
 
(f) Financial Statements.
 
(i) The consolidated financial statements of Explore Anywhere Holding Corp.
included in the reports, schedules, forms, statements and other documents filed
by Explore Anywhere Holding Corp. with the SEC (collectively, and in each case
including all exhibits and schedules thereto and documents incorporated by
reference therein, the “Explore Anywhere Holding Corp. SEC Documents”), such
Explore Anywhere Holding Corp. SEC Documents comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with U.S. generally accepted accounting principles (except, in the case of
unaudited consolidated quarterly statements, as permitted by Form 10-Q of the
SEC) applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present the consolidated financial
position of Explore Anywhere Holding Corp. and its consolidated subsidiaries as
of the dates thereof and the consolidated results of operations and changes in
cash flows for the periods then ended (subject, in the case of unaudited
quarterly statements, to normal year-end audit adjustments as determined by
Explore Anywhere Holding Corp.’s independent accountants).  Except as set forth
in the Explore Anywhere Holding Corp. SEC Documents, at the date of the most
recent audited financial statements of Explore Anywhere Holding Corp. included
in the Explore Anywhere Holding Corp. SEC Documents, Explore Anywhere Holding
Corp. has not incurred any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) which, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to Explore Anywhere Holding Corp..
 
(g) Absence of Certain Changes or Events.  Except as disclosed in the  Explore
Anywhere Holding Corp. SEC Documents or as set forth on Schedule 2.02(g), since
Sept. 30, 2012 (the “Explore Anywhere Holding Corp. Balance Sheet Date”) Explore
Anywhere Holding Corp. has conducted its business only in the ordinary course
consistent with past practice in light of its current business circumstances,
and there is not and has not been any:
 
(i) material adverse change with respect to Explore Anywhere Holding Corp.;
 
(ii) event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 3.01 without prior consent
of the Company;
 
 
10

--------------------------------------------------------------------------------

 
 
(iii) condition, event or occurrence which could reasonably be expected to
prevent, hinder or materially delay the ability of Explore Anywhere Holding
Corp. to consummate the transactions contemplated by this Agreement;
 
(iv) incurrence, assumption or guarantee by Explore Anywhere Holding Corp. of
any indebtedness for borrowed money other than in the ordinary course and in
amounts and on terms consistent with past practices or as disclosed to the
Company in writing;
 
(v) creation or other incurrence by Explore Anywhere Holding Corp. of any lien
on any asset other than in the ordinary course consistent with past practices;
 
(vi) transaction or commitment made, or any contract or agreement entered into,
by Explore Anywhere Holding Corp. relating to its assets or business (including
the acquisition or disposition of any assets) or any relinquishment by Explore
Anywhere Holding Corp. of any contract or other right, in either case, material
to Explore Anywhere Holding Corp., other than transactions and commitments in
the ordinary course consistent with past practices and those contemplated by
this Agreement;
 
(vii) labor dispute, other than routine, individual grievances, or, to the
knowledge of Explore Anywhere Holding Corp., any activity or proceeding by a
labor union or representative thereof to organize any employees of Explore
Anywhere Holding Corp. or any lockouts, strikes, slowdowns, work stoppages or
threats by or with respect to such employees;
 
(viii) payment, prepayment or discharge of liability other than in the ordinary
course of business or any failure to pay any liability when due;
 
(ix) write-offs or write-downs of any assets of Explore Anywhere Holding Corp.;
 
(x) creation, termination or amendment of, or waiver of any right under, any
material contract of Explore Anywhere Holding Corp.;
 
(xi) damage, destruction or loss having, or reasonably expected to have, a
material adverse effect on Explore Anywhere Holding Corp.;
 
(xii) other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a material adverse effect or give
rise to a material adverse change with respect to Explore Anywhere Holding
Corp.; or
 
(xiii) agreement or commitment to do any of the foregoing.
 
(h) Certain Fees.  Except as set forth on Schedule 2.02(h), no brokerage or
finder’s fees or commissions are or will be payable by Explore Anywhere Holding
Corp. to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other person with respect to the transactions
contemplated by this Agreement.
 
(i) Litigation; Labor Matters; Compliance with Laws.
 
 
11

--------------------------------------------------------------------------------

 
 
(i) There is no suit, action or proceeding or investigation pending or, to the
knowledge of Explore Anywhere Holding Corp., threatened against or affecting
Explore Anywhere Holding Corp. or any basis for any such suit, action,
proceeding or investigation that, individually or in the aggregate, could
reasonably be expected to have a material adverse effect with respect to Explore
Anywhere Holding Corp. or prevent, hinder or materially delay the ability of
Explore Anywhere Holding Corp. to consummate the transactions contemplated by
this Agreement, nor is there any judgment, decree, injunction, rule or order of
any Governmental Entity or arbitrator outstanding against Explore Anywhere
Holding Corp. having, or which, insofar as reasonably could be foreseen by
Explore Anywhere Holding Corp., in the future could have, any such effect.
 
(ii) Explore Anywhere Holding Corp. is not a party to, or bound by, any
collective bargaining agreement, contract or other agreement or understanding
with a labor union or labor organization, nor is it the subject of any
proceeding asserting that it has committed an unfair labor practice or seeking
to compel it to bargain with any labor organization as to wages or conditions of
employment nor is there any strike, work stoppage or other labor dispute
involving it pending or, to its knowledge, threatened, any of which could have a
material adverse effect with respect to Explore Anywhere Holding Corp.
 
(iii) The conduct of the business of Explore Anywhere Holding Corp. complies
with all statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees or arbitration awards applicable thereto.
 
(j) Benefit Plans.  Explore Anywhere Holding Corp. is not a party to any Benefit
Plan under which Explore Anywhere Holding Corp. currently has an obligation to
provide benefits to any current or former employee, officer or director of
Explore Anywhere Holding Corp.
 
(k) Certain Employee Payments.  Explore Anywhere Holding Corp. is not a party to
any employment agreement which could result in the payment to any current,
former or future director or employee of Explore Anywhere Holding Corp. of any
money or other property or rights or accelerate or provide any other rights or
benefits to any such employee or director as a result of the transactions
contemplated by this Agreement, whether or not (i) such payment, acceleration or
provision would constitute a “parachute payment” (within the meaning of Section
280G of the Code), or (ii) some other subsequent action or event would be
required to cause such payment, acceleration or provision to be triggered.
 
(l) Tax Returns and Tax Payments.
 
(i) Explore Anywhere Holding Corp. has timely filed with the appropriate taxing
authorities all Tax Returns required to be filed by it (taking into account all
applicable extensions).  All such Tax Returns are true, correct and complete in
all respects.  All Taxes due and owing by Explore Anywhere Holding Corp. has
been paid (whether or not shown on any Tax Return and whether or not any Tax
Return was required).  Explore Anywhere Holding Corp. is not currently the
beneficiary of any extension of time within which to file any Tax Return or pay
any Tax.  No claim has ever been made in writing or otherwise addressed to
Explore Anywhere Holding Corp. by a taxing authority in a jurisdiction where
Explore Anywhere Holding Corp. does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction.  The unpaid Taxes of Explore Anywhere
Holding Corp. did not, as of the Explore Anywhere Holding Corp. Balance Sheet
Date, exceed the reserve for Tax liability (excluding any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the face of the financial statements (rather than in any notes
thereto).  Since the Explore Anywhere Holding Corp. Balance Sheet Date, neither
the Company nor any of its subsidiaries has incurred any liability for Taxes
outside the ordinary course of business consistent with past custom and
practice.  As of the Closing Date, the unpaid Taxes of Explore Anywhere Holding
Corp. and its subsidiaries will not exceed the reserve for Tax liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the books and records of
Explore Anywhere Holding Corp.
 
 
12

--------------------------------------------------------------------------------

 
 
(ii) No material claim for unpaid Taxes has been made or become a lien against
the property of Explore Anywhere Holding Corp. or is being asserted against
Explore Anywhere Holding Corp., no audit of any Tax Return of Explore Anywhere
Holding Corp. is being conducted by a tax authority, and no extension of the
statute of limitations on the assessment of any Taxes has been granted by
Explore Anywhere Holding Corp. and is currently in effect.  Explore Anywhere
Holding Corp. has withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party.
 
(m) Environmental Matters.  Explore Anywhere Holding Corp. is in compliance with
all Environmental Laws in all material respects.  Explore Anywhere Holding Corp.
holds all permits and authorizations required under applicable Environmental
Laws, unless the failure to hold such permits and authorizations would not have
a material adverse effect on Explore Anywhere Holding Corp.. Explore Anywhere
Holding Corp. is compliance with all terms, conditions and provisions of all
such permits and authorizations in all material respects.  No releases of
Hazardous Materials have occurred at, from, in, to, on or under any real
property currently or formerly owned, operated or leased by Explore Anywhere
Holding Corp. or any predecessor thereof and no Hazardous Materials are present
in, on, about or migrating to or from any such property which could result in
any liability to Explore Anywhere Holding Corp..  Explore Anywhere Holding Corp.
has not transported or arranged for the treatment, storage, handling, disposal,
or transportation of any Hazardous Material to any off-site location which could
result in any liability to Explore Anywhere Holding Corp..  Explore Anywhere
Holding Corp. has no liability, absolute or contingent, under any Environmental
Law that if enforced or collected would have a material adverse effect on
Explore Anywhere Holding Corp..  There are no past, pending or threatened claims
under Environmental Laws against Explore Anywhere Holding Corp. and Explore
Anywhere Holding Corp. is not aware of any facts or circumstances that could
reasonably be expected to result in a liability or claim against Explore
Anywhere Holding Corp. pursuant to Environmental Laws.
 
(n) Material Contract Defaults.  Explore Anywhere Holding Corp. is not, or has
not, received any notice or has any knowledge that any other party is, in
default in any respect under any Explore Anywhere Holding Corp. Material
Contract; and there has not occurred any event that with the lapse of time or
the giving of notice or both would constitute such a material default.  For
purposes of this Agreement, a “Explore Anywhere Holding Corp. Material Contract”
means any contract, agreement or commitment that is effective as of the Closing
Date to which Explore Anywhere Holding Corp. is a party (i) with expected
receipts or expenditures in excess of $5,000, (ii) requiring Explore Anywhere
Holding Corp. to indemnify any person, (iii) granting exclusive rights to any
party, (iv) evidencing indebtedness for borrowed or loaned money in excess of
$5,000 or more, including guarantees of such indebtedness, or (v) which, if
breached by Explore Anywhere Holding Corp. in such a manner would (A) permit any
other party to cancel or terminate the same (with or without notice of passage
of time) or (B) provide a basis for any other party to claim money damages
(either individually or in the aggregate with all other such claims under that
contract) from Explore Anywhere Holding Corp. or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.
 
 
13

--------------------------------------------------------------------------------

 
 
(o) Properties.  Explore Anywhere Holding Corp. has valid land use rights for
all real property that is material to its business and good, clear and
marketable title to all the tangible properties and tangible assets reflected in
the latest balance sheet as being owned by Explore Anywhere Holding Corp. or
acquired after the date thereof which are, individually or in the aggregate,
material to Explore Anywhere Holding Corp.’s business (except properties sold or
otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all material liens, encumbrances, claims, security
interest, options and restrictions of any nature whatsoever.  Any real property
and facilities held under lease by Explore Anywhere Holding Corp. are held by
them under valid, subsisting and enforceable leases of which Explore Anywhere
Holding Corp. is in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a material adverse
effect.
 
(p) Intellectual Property.  Explore Anywhere Holding Corp. owns or has valid
rights to use the Trademarks, trade names, domain names, copyrights, patents,
logos, licenses and computer software programs (including, without limitation,
the source codes thereto) that are necessary for the conduct of its business as
now being conducted.  All of Explore Anywhere Holding Corp.’s licenses to use
Software programs are current and have been paid for the appropriate number of
users.  To the knowledge of Explore Anywhere Holding Corp., none of Explore
Anywhere Holding Corp.’s Intellectual Property or Explore Anywhere Holding Corp.
License Agreements infringe upon the rights of any third party that may give
rise to a cause of action or claim against Explore Anywhere Holding Corp. or its
successors.
 
(q) Board Determination.  The Board of Directors of Explore Anywhere Holding
Corp. has unanimously determined that the terms of the Exchange are fair to and
in the best interests of Explore Anywhere Holding Corp. and its stockholders.
 
(r) Required Explore Anywhere Holding Corp. Share Issuance Approval.  Explore
Anywhere Holding Corp. represents that the issuance of the Exchange Shares to
the Selling Member will be in compliance with the Nevada Statutes and the Bylaws
of Explore Anywhere Holding Corp.
 
(s) Undisclosed Liabilities.  Explore Anywhere Holding Corp. has no liabilities
or obligations of any nature (whether fixed or unfixed, secured or unsecured,
known or unknown and whether absolute, accrued, contingent, or otherwise) except
for liabilities or obligations reflected or reserved against in the Explore
Anywhere Holding Corp. SEC Documents incurred in the ordinary course of
business.
 
(t) Full Disclosure.  All of the representations and warranties made by Explore
Anywhere Holding Corp. in this Agreement, and all statements set forth in the
certificates delivered by Explore Anywhere Holding Corp. at the Closing pursuant
to this Agreement, are true, correct and complete in all material respects and
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make such representations, warranties or
statements, in light of the circumstances under which they were made,
misleading.  The copies of all documents furnished by Explore Anywhere Holding
Corp. pursuant to the terms of this Agreement are complete and accurate copies
of the original documents.  The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
the Company or its representatives by or on behalf of Explore Anywhere Holding
Corp. and the Explore Anywhere Holding Corp. Stockholders in connection with the
negotiation of this Agreement and the transactions contemplated hereby do not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE III
COVENANTS RELATING TO  CONDUCT OF BUSINESS PRIOR TO EXCHANGE
 
3.01 Conduct of the Company and Explore Anywhere Holding Corp.  From the date of
this Agreement and until the Effective Time, or until the prior termination of
this Agreement, the Company and Explore Anywhere Holding Corp. shall not, unless
mutually agreed to in writing:
 
(a) engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any lien or other encumbrance upon any of
their respective assets or which will not be discharged in full prior to the
Effective Time;
 
(b) sell, assign or otherwise transfer any of their assets, or cancel or
compromise any debts or claims relating to their assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;
 
(c) fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Effective Time;
 
(d) except for matters related to complaints by former employees related to
wages, suffer or permit any material adverse change to occur with respect to the
Company and Explore Anywhere Holding Corp. or their business or assets; or
 
(e) make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE IV
ADDITIONAL AGREEMENTS
 
4.01 Access to Information; Confidentiality.
 
(a) The Company shall, and shall cause its officers, employees, counsel,
financial advisors and other representatives to, afford to Explore Anywhere
Holding Corp. and its representatives reasonable access during normal business
hours during the period prior to the Effective Time to its and to the Company’s
properties, books, contracts, commitments, personnel and records and, during
such period, the Company shall, and shall cause its officers, employees and
representatives to, furnish promptly to Explore Anywhere Holding Corp. all
information concerning its business, properties, financial condition, operations
and personnel as such other party may from time to time reasonably request.  For
the purposes of determining the accuracy of the representations and warranties
of Explore Anywhere Holding Corp. set forth herein and compliance by Explore
Anywhere Holding Corp. of its obligations hereunder, during the period prior to
the Effective Time, Explore Anywhere Holding Corp. shall provide the Company and
its representatives with reasonable access during normal business hours to its
properties, books, contracts, commitments, personnel and records as may be
necessary to enable the Company to confirm the accuracy of the representations
and warranties of Explore Anywhere Holding Corp. set forth herein and compliance
by Explore Anywhere Holding Corp. of its obligations hereunder, and, during such
period, Explore Anywhere Holding Corp. shall, and shall cause its officers,
employees and representatives to, furnish promptly to the Company upon its
request (i) a copy of each report, schedule, registration statement and other
document filed by it during such period pursuant to the requirements of federal
or state securities laws and (ii) all other information concerning its business,
properties, financial condition, operations and personnel as such other party
may from time to time reasonably request.  Except as required by law, each of
the Company and Explore Anywhere Holding Corp. will hold, and will cause its
respective directors, officers, employees, accountants, counsel, financial
advisors and other representatives and affiliates to hold, any nonpublic
information in confidence.
 
(b) No investigation pursuant to this Section 4.01 shall affect any
representations or warranties of the Parties herein or the conditions to the
obligations of the Parties hereto.
 
4.02 Best Efforts.  Upon the terms and subject to the conditions set forth in
this Agreement, each of the Parties agrees to use its best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other Parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Exchange and the other transactions contemplated by this
Agreement.  Explore Anywhere Holding Corp. and the Company shall mutually
cooperate in order to facilitate the achievement of the benefits reasonably
anticipated from the Exchange.
 
4.03 Public Announcements.  Explore Anywhere Holding Corp., on the one hand, and
the Company, on the other hand, will consult with each other before issuing, and
provide each other the opportunity to review and comment upon, any press release
or other public statements with respect to the transactions contemplated by this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
law or court process.  The Parties agree that the initial press release or
releases to be issued with respect to the transactions contemplated by this
Agreement shall be mutually agreed upon prior to the issuance thereof.
 
 
16

--------------------------------------------------------------------------------

 
 
4.04 Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.
 
4.05 No Solicitation.  Except as previously agreed to in writing by the other
party, neither the Company nor Explore Anywhere Holding Corp. shall authorize or
permit any of its officers, directors, agents, representatives, or advisors to
(a) solicit, initiate or encourage or take any action to facilitate the
submission of inquiries, proposals or offers from any person relating to any
matter concerning any exchange, merger, consolidation, business combination,
recapitalization or similar transaction involving the Company or Explore
Anywhere Holding Corp., respectively, other than the transaction contemplated by
this Agreement or any other transaction the consummation of which would or could
reasonably be expected to impede, interfere with, prevent or delay the Exchange
or which would or could be expected to dilute the benefits to either the Company
or Explore Anywhere Holding Corp. of the transactions contemplated hereby.  The
Company or Explore Anywhere Holding Corp. will immediately cease and cause to be
terminated any existing activities, discussions and negotiations with any
Parties conducted heretofore with respect to any of the foregoing.
 
ARTICLE V
CONDITIONS PRECEDENT
 
5.01 Conditions to Each Party’s Obligation to Effect the Exchange.  The
obligation of each Party to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:
 
(a) No Restraints.  No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Exchange shall have
been issued by any court of competent jurisdiction or any other Governmental
Entity having jurisdiction and shall remain in effect, and there shall not be
any applicable legal requirement enacted, adopted or deemed applicable to the
Exchange that makes consummation of the Exchange illegal.
 
(b) Governmental Approvals.  All authorizations, consents, orders, declarations
or approvals of, or filings with, or terminations or expirations of waiting
periods imposed by, any Governmental Entity having jurisdiction which the
failure to obtain, make or occur would have a material adverse effect on Explore
Anywhere Holding Corp. or the Company shall have been obtained, made or
occurred.
 
(c) No Litigation.  There shall not be pending or threatened any suit, action or
proceeding before any court, Governmental Entity or authority (i) pertaining to
the transactions contemplated by this Agreement or (ii) seeking to prohibit or
limit the ownership or operation by the Company, Explore Anywhere Holding Corp.
or any of its subsidiaries, or to dispose of or hold separate any material
portion of the business or assets of the Company or Explore Anywhere Holding
Corp..
 
 
17

--------------------------------------------------------------------------------

 
 
5.02 Conditions Precedent to Obligations of Explore Anywhere Holding Corp.  The
obligation of Explore Anywhere Holding Corp. to effect the Exchange and
otherwise consummate the transactions contemplated by this Agreement are subject
to the satisfaction, at or prior to the Closing, of each of the following
conditions:
 
    (a) Shareholder Approval.  The shareholders of Explore Anywhere Holding
Corp. must have approved  this agreement and the terms and conditions thereof.
 
(b) Representations, Warranties and Covenants.  The representations and
warranties of the Company in this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality or material adverse
effect, which representations and warranties as so qualified shall be true and
correct in all respects) both when made and on and as of the Closing Date, and
(ii) the Company shall have performed and complied in all material respects with
all covenants, obligations and conditions of this Agreement required to be
performed and complied with by each of them prior to the Effective Time.
 
(c) Consents.  Explore Anywhere Holding Corp. shall have received evidence, in
form and substance reasonably satisfactory to it, that such licenses, permits,
consents, approvals, authorizations, qualifications and orders of governmental
authorities and other third Parties as necessary in connection with the
transactions contemplated hereby have been obtained.
 
(d) No Material Adverse Change.  There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of the Company that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect on the Company.
 
(e) Delivery of the Assignment of Ownership Interest.  The selling shareholders
shall have delivered the share certificates to Explore Anywhere Holding Corp. on
the Closing Date.
 
(f) Due Diligence Investigation.  Explore Anywhere Holding Corp. shall be
reasonably satisfied with the results of its due diligence investigation of the
Company in its sole and absolute discretion.
 
5.03 Conditions Precedent to Obligation of the Company.  The obligation of the
Company to effect the Exchange and otherwise consummate the transactions
contemplated by this Agreement is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions:
 
(a) Representations, Warranties and Covenants.  The representations and
warranties of Explore Anywhere Holding Corp. in this Agreement shall be true and
correct in all material respects (except for such representations and warranties
that are qualified by their terms by a reference to materiality or material
adverse effect, which representations and warranties as so qualified shall be
true and correct in all respects) both when made and on and as of the Closing
Date, and (ii) Explore Anywhere Holding Corp. shall have performed and complied
in all material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by it prior to the
Effective Time.
 
 
18

--------------------------------------------------------------------------------

 
 
(b) Consents.  The Company shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third Parties as necessary in connection with the transactions contemplated
hereby have been obtained.
 
(c) No Material Adverse Change.  There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of Explore Anywhere Holding Corp.
that, individually or in the aggregate, could reasonably be expected to have a
material adverse effect on Explore Anywhere Holding Corp.
 
(d) Board Resolutions.  The Company shall have received resolutions duly adopted
by Explore Anywhere Holding Corp.’s board of directors approving the execution,
delivery and performance of the Agreement and the transactions contemplated by
the Agreement.
 
(e) Resignations.  The current officers and directors of Explore Anywhere
Holding Corp. shall appoint Vaughan Lazar and Randy Ramano to all officer and
director positions and tender their resignations at the time of the closing.
 
(f) Delivery of the Exchange Shares Certificate.  The Company shall have
received the Exchange Shares Certificate on the Closing Date.
 
(g) Current Report.  Explore Anywhere Holding Corp. shall file a Form 8-K with
the SEC within four (4) business days of the Closing Date containing information
about the Exchange.
 
(h) Due Diligence Investigation.  The Company shall be reasonably satisfied with
the results of its due diligence investigation of Explore Anywhere Holding Corp.
in its sole and absolute discretion.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VI
TERMINATION, AMENDMENT AND WAIVER
 
6.01 Termination.  This Agreement may be terminated and abandoned at any time
prior to the Effective Time of the Exchange:
 
(a) by mutual written consent of Explore Anywhere Holding Corp. and the Company;
 
(b) by either Explore Anywhere Holding Corp. or the Company if any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the Exchange and
such order, decree, ruling or other action shall have become final and
nonappealable;
 
(c) by either Explore Anywhere Holding Corp. or the Company if the Exchange
shall not have been consummated on or before June 28, 2013 (other than as a
result of the failure of the party seeking to terminate this Agreement to
perform its obligations under this Agreement required to be performed at or
prior to the Effective Time.);
 
(d) by Explore Anywhere Holding Corp., if a material adverse change shall have
occurred relative to the Company (and not curable within thirty (30) days);
 
(e) by the Company if a material adverse change shall have occurred relative to
Explore Anywhere Holding Corp. (and not curable within thirty (30) days);
 
(f) by Explore Anywhere Holding Corp., if the Company willfully fails to perform
in any material respect any of its material obligations under this Agreement; or
 
(g) by the Company, if Explore Anywhere Holding Corp. willfully fails to perform
in any material respect any of its obligations under this Agreement.
 
6.02 Effect of Termination.  In the event of termination of this Agreement by
either the Company or Explore Anywhere Holding Corp. as provided in Section
6.01, this Agreement shall forthwith become void and have no effect, without any
liability or obligation on the part of Explore Anywhere Holding Corp. or the
Company, other than the provisions of the last sentence of Section 4.01(a) and
this Section 6.02.  Nothing contained in this Section shall relieve any party
for any breach of the representations, warranties, covenants or agreements set
forth in this Agreement.
 
6.03 Amendment.  This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties upon approval by the party, if
such party is an individual, and upon approval of the Board of Director of
Explore Anywhere Holding Corp. and of the Company.
 
6.04 Extension; Waiver.  Subject to Section 6.01(c), at any time prior to the
Effective Time, the Parties may (a) extend the time for the performance of any
of the obligations or other acts of the other Parties, (b) waive any
inaccuracies in the representations and warranties contained in this Agreement
or in any document delivered pursuant to this Agreement, or (c) waive compliance
with any of the agreements or conditions contained in this Agreement.  Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such
party.  The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.
 
6.05 Return of Documents.  In the event of termination of this Agreement for any
reason, Explore Anywhere Holding Corp. and the Company will return to the other
party all of the other party’s documents, work papers, and other materials
(including copies) relating to the transactions contemplated in this Agreement,
whether obtained before or after execution of this Agreement.  Explore Anywhere
Holding Corp. and the Company will not use any information so obtained from the
other party for any purpose and will take all reasonable steps to have such
other party’s information kept confidential.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VII
INDEMNIFICATION AND RELATED MATTERS
 
7.01 Survival of Representations and Warranties.  The representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive until twelve (12) months after the Effective Time
(except for with respect to Taxes, which shall survive for the applicable
statute of limitations plus 90 days, and covenants that by their terms survive
for a longer period).
 
7.02 Indemnification.
 
(a) Explore Anywhere Holding Corp. shall indemnify and hold the selling
shareholders and the Company harmless for, from and against any and all
liabilities, obligations, damages, losses, deficiencies, costs, penalties,
interest and expenses (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever) (collectively,
“Losses”) to which Explore Anywhere Holding Corp. may become subject resulting
from or arising out of any breach of a representation, warranty or covenant made
by Explore Anywhere Holding Corp. as set forth herein.
 
(b) The Company and selling shareholders shall jointly indemnify and hold
Explore Anywhere Holding Corp. and Explore Anywhere Holding Corp.’s officers and
directors (“Explore Anywhere Holding Corp.’s Representatives”) harmless for,
from and against any and all Losses to which Explore Anywhere Holding Corp. or
Explore Anywhere Holding Corp.’s Representatives may become subject resulting
from or arising out of (1) any breach of a representation, warranty or covenant
made by the Company as set forth herein; or (2) any and all liabilities arising
out of or in connection with: (A) any of the assets of the Company prior to the
Closing; or (B) the operations of the Company prior to the Closing.
 
7.03 Notice of Indemnification.  Promptly after the receipt by any indemnified
party (the “Indemnitee”) of notice of the commencement of any action or
proceeding against such Indemnitee, such Indemnitee shall, if a claim with
respect thereto is or may be made against any indemnifying party (the
“Indemnifying Party”) pursuant to this Article VII, give such Indemnifying Party
written notice of the commencement of such action or proceeding and give such
Indemnifying Party a copy of such claim and/or process and all legal pleadings
in connection therewith.  The failure to give such notice shall not relieve any
Indemnifying Party of any of its indemnification obligations contained in this
Article VII, except where, and solely to the extent that, such failure actually
and materially prejudices the rights of such Indemnifying Party.  Such
Indemnifying Party shall have, upon request within thirty (30) days after
receipt of such notice, but not in any event after the settlement or compromise
of such claim, the right to defend, at its own expense and by its own counsel
reasonably acceptable to the Indemnitee, any such matter involving the asserted
liability of the Indemnitee; provided, however, that if the Indemnitee
determines that there is a reasonable probability that a claim may materially
and adversely affect it, other than solely as a result of money payments
required to be reimbursed in full by such Indemnifying Party under this Article
VII or if a conflict of interest exists between Indemnitee and the Indemnifying
Party, the Indemnitee shall have the right to defend, compromise or settle such
claim or suit; and, provided, further, that such settlement or compromise shall
not, unless consented to in writing by such Indemnifying Party, which shall not
be unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee.  In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense.  In the
event that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article VII to indemnify
an Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim.  An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article VII, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party.  If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
GENERAL PROVISIONS
 
8.01 Notices.  Any and all notices and other communications hereunder shall be
in writing and shall be deemed duly given to the party to whom the same is so
delivered, sent or mailed at addresses and contact information set forth below
(or at such other address for a party as shall be specified by like
notice.)  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be deemed given and effective on the
earliest of: (a) on the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto prior to 5:30 p.m. (Pacific Standard Time) on a business day,
(b) on the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Pacific Standard Time) on any business day, (c) on the second
business day following the date of mailing, if sent by a nationally recognized
overnight courier service, or (d) if by personal delivery, upon actual receipt
by the party to whom such notice is required to be given.
 
If to Explore Anywhere Holding Corp.:


1 Tara Boulevard, Suite 200
Nashua, NH 03062


If to the Company:

___________________
___________________


8.02 Definitions.  For purposes of this Agreement:
 
(a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;
 
(b) “material adverse change” or “material adverse effect” means, when used in
connection with the Company or Explore Anywhere Holding Corp., any change or
effect that either individually or in the aggregate with all other such changes
or effects is materially adverse to the business, assets, properties, condition
(financial or otherwise) or results of operations of such party and its
subsidiaries taken as a whole (after giving effect in the case of Explore
Anywhere Holding Corp. to the consummation of the Exchange);
 
(c) “person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity; and (d)  a
“subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person.
 
 
22

--------------------------------------------------------------------------------

 
 
8.03 Interpretation.  When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated.  The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.
 
8.04 Entire Agreement; No Third-Party Beneficiaries.  This Agreement and the
other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter of this Agreement.  This
Agreement is not intended to confer upon any person other than the Parties any
rights or remedies.
 
8.05 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
8.06 Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and assigns.
 
8.07 Enforcement.  The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Nevada, this being in addition to any other remedy to
which they are entitled at law or in equity.  In addition, each of the Parties
hereto (a) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court,
and (b) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any state court other
than such court.
 
8.08 Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
8.09 Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.  This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other Parties.  No party hereto shall raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.
 
8.10 Attorneys Fees.  In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, the Parties
hereto agree that the prevailing party or Parties shall be entitled to recover
from the other party or Parties upon final judgment on the merits reasonable
attorneys’ fees, including attorneys’ fees for any appeal, and costs incurred in
bringing such suit or proceeding.
 
8.11 Currency.  All references to currency in this Agreement shall refer to the
lawful currency of the United States of America.
 
[Signature Page Follows]
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.
 

  Explore Anywhere Holding Corp.          
 
By:
/s/ Bryan Hammond      
Bryan Hammond, President and CEO
            Sponsor Me, Inc.             By: /s/ Brenden Garrison       Brenden
Garrison, President and CEO             By:
/s/ Jame J. Hinn II
     
Jame J. Hinn II, 0.95%
            By:
/s/ Jessie B. Farris, Jr.
     
Jessie B. Farris, Jr., 3.68%
            By:
/s/ C & E Oil & Gas LP
     
C & E Oil & Gas LP, 3.46%
         

  By:
/s/ Kevin P. Budd
     
Kevin P. Budd, 1.76%
            By:
/s/ Kevin Budd
     
Kevin Budd, 0.35%
            By:
/s/ Tracy R. Nussbeck & Christopher J. Nussbeck Trust
     
Tracy R. Nussbeck & Christopher J. Nussbeck Trust, 2.56%
 

 
 
 
 
24

--------------------------------------------------------------------------------